Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on May 7, 2022 including a new title which provides informative value in classifying and searching.   
Thank you.

Applicant's remarks have been fully considered but they are not wholly persuasive.  
Applicant is respectfully advised to read the office action with greater care whereby mischaracterizations of the issues being brought to bear will be minimized.  For example, Applicant states; “The office action suggests that the "recess or slot" of the claims is not shown.”.   The objection pertains to Figures 3-8 which for all intents and purpose should also show the claimed recess or slot as required by 37 CFR 1.83(a).  Figure 6 identifies something (70) as attributable to the claimed recess or slot, but given the lack of context of that which is illustrated, it simply appears to be a variation of attributes (62) and (64) in Figure 5 above; which gives rise to a lack of structural detail that is essential for a proper understanding of the disclosed invention.

Applicant further asserts “The office action questions the structure show in the right side of Figs. 9a-9f. This structure is simply showing the slide of a rotary slide switch and its function is not important to the claims.”.   Figures 9a-9f illustrate a “rotary slide switch” yet independent claims 14 and 30 pertain to a “toggle switch”, one operates quite differently than the other.

The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  This application has not yet met this threshold given the contradictions between the written description and the drawings.


Drawings
Figures 3-8  are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “recess or slot” in the printed circuit board must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)

Figures 9a-9f are objected to under 37 CFR 1.83(a)  because they contain unidentified attributes which were not described in the specification, yet are effected by or affect the position of the switching contacts. Looking particularly at the difference between Fig. 9d and 9f and the orientation of the unidentified attribute on the right side of the drawing. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing and described in the specification.                                                          
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 14- 33 are allowed for the reasons set forth in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833